                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

Magaline Austin,                               )
                                               )
                       Plaintiff,              )            Civil Action No.: 1:17-cv-01797-JMC
                                               )
               v.                              )
                                               )
Commissioner of Social Security                )                           ORDER
Administration,                                )
                                               )
                                               )
                       Defendant.              )
                                               )

       This matter is before the court on Plaintiff Magaline Austin’s (“Plaintiff”) Motion for

Attorney’s Fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d). (ECF No.

19.) Defendant responded to Plaintiff’s Motion (ECF No. 20) and the parties agreed to a

stipulation that Plaintiff should be awarded four thousand forty two dollars and fifty cents

($4,042.50) in attorney’s fees and twenty two dollars and sixty nine cents ($22.69) in expenses.

(Id.) After reviewing Plaintiff’s Motion and Defendant’s Response, the court finds that the

stipulated request for fees is reasonable and that Plaintiff is entitled to an award of attorney’s fees

under the EAJA in the stipulated amount.

       In accordance with Astrue v. Ratliff, 560 U.S. 586, 589 (2010), EAJA fees awarded by

this court belong to the litigant, thus subjecting EAJA fees to be offset under the Treasury Offset

Program, 31 U.S.C. § 3716(c)(3)(B). Therefore, the court directs that fees be payable to Plaintiff

and delivered to Plaintiff's counsel. The amount of attorney’s fees payable to Plaintiff will be the

balance of stipulated attorney’s fees remaining after subtracting the amount of Plaintiff’s

outstanding federal debt. If Plaintiff’s outstanding federal debt exceeds the amount of attorney’s




                                                   1
fees under the stipulation, the stipulated amount will be used to offset Plaintiff’s federal debt and

no attorney’s fees shall be paid. (See ECF No. 20 at 1-2.)

       After a thorough review of Plaintiff’s Motion (ECF No. 19) and Defendant’s Response

(ECF No. 20), the court GRANTS Plaintiff’s Motion for Attorney’s Fees (ECF No. 19) and

awards $4,042.50 in attorney fees and $22.69 in expenses.

       IT IS SO ORDERED.




                                                                 United States District Judge
October 5, 2018
Columbia, South Carolina




                                                 2
